         Case 1:20-cv-10760-MKV Document 11 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                  USDC SDNY
                                                               DOCUMENT
 JENISA ANGELES, on behalf of himself and                      ELECTRONICALLY FILED
 all other persons similarly situated,                         DOC #:
                                                               DATE FILED: 2/9/2021
                            Plaintiff,                          1:20-cv-10760 (MKV)
                     -against-
                                                               ORDER OF DISMISSAL
 BOKER USA, INC,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from Plaintiff informing the Court that the parties have

reached a settlement in principle [ECF #10]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

March 11, 2021. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

All other dates and deadlines are adjourned sine die.

SO ORDERED.
                                                        _________________________________
Date: February 9, 2021                                  MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge




                                                  1
